DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.
Response to Arguments
Applicant’s arguments filed 11/19/2021 have been fully considered.
Applicant argues (pg. 4, ¶ 4) in regards to the Kirii-073 reference that “Contrary to the Examiner's argument, the elastic behavior of the press components is not taken into account due to the elasticity of the working fluid. All that is taken into account is the elasticity of volume of the working fluid”.

Applicant also argues (pg. 5, ¶ 3) regarding the Kuwayama reference that the “measured strain of a die does not disclose taking into consideration an elastic behavior of a plurality of press components”.
In response, ¶ [0002] of Kuwayama states that “elastic deformation of the dies is referred to as die strain”. Therefore, Kuwayama does in fact take into consideration an elastic behavior of a plurality of press components.
Applicant further argues (pg. 5, ¶ 4) that “the target die of Kuwayama (at least any one of punch 2, die 7, and blank holding die 4) is a tool component of the forming press and is not a press component of the forming press”.
In response, applicant does not claim any particular structure for the press and tool components and because Kuwayama teaches a press then any element of the press can reasonably be considered to be a component or tool of the press. If applicant desires the examiner to interpret the phrases “press component” and “tool component” in any particular manner, then applicant should claim distinguishing features for each.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kirii-073 (US 5,540,073 A), in view of Emrich (DE 102012008720 A1).
Regarding claim 1: Kirii-073 discloses a method for operating a forming press which has a plurality of press components (12, 18, 30, fig. 1), a plurality of tool components (cushioning device 51, fig. 1; col. 13, lns. 48-49), a force sensor (sensing pin 104 having strain gage 118, fig. 6), and a force actuator (32), comprising the acts of:
carrying out a forming simulation which takes into consideration an elastic behavior of the working fluid in the force actuator (see col. 21, ln. 52 – col. 22, ln. 6);
determining desired values of forces acting on at least one press component of the plurality of tool components by the forming simulation (col. 20, lns. 5-11); and
carrying out a forming process by the forming press wherein, during the forming process, actual values of forces acting on the at least one press component of the plurality of press components and/or on the at least one tool component of the plurality of tool components are measured by the force sensor and the force actuator is activated via a control circuit such that the actual values correspond to the desired values from the forming simulation (col. 6, lns. 10-30, the reproducing means activates the force actuators in a forming process in accordance with the desired values of a particular die set for which desired values have been stored; also see col. 15, lns. 61-67).
Kirii-073 is silent regarding the forming simulation taking into consideration an elastic behavior of the plurality of press components and the plurality of tool components of the forming press by modeling the plurality of press components and the plurality of tool components not only as rigid bodies but as deformable bodies which have the elastic behavior.

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirii-073 such that the forming simulation takes into consideration an elastic behavior of the plurality of press components and the plurality of tool components of the forming press by modeling the plurality of press components and the plurality of tool components not only as rigid bodies but as deformable bodies which have the elastic behavior, thereby improving the quality of the simulation as taught by Emrich.
Regarding claim 2, which depends on claim 1: Kirii-073 discloses the force actuator (32, fig. 1) and the force sensor (104, 118, fig. 6) being disposed in a same tool component (pin 24) of the plurality of tool components (51).
Regarding claim 3, which depends on claim 1: Kirii-073 discloses the force actuator (32, fig. 1) and the force sensor (104, 118, fig. 6) being respectively disposed in a different component of the plurality of press components and the plurality of tool components (51) (see 
Regarding claim 4, which depends on claim 1: Kirii-073 discloses the force actuator (32) and/or the force sensor (104, 118) are disposed in a pressure pin (24) of the forming press (see fig. 6).
Regarding claim 6, which depends on claim 4: Kirii-073 discloses the pressure pin (24) is a press sleeve (see fig. 6).
Regarding claim 12, which depends on claim 1: Kirii-073 discloses the forming press has a plurality of force sensors (38, 50, fig. 1) and a plurality of force actuators (32, 42) which are each respectively disposed in the plurality of press components and/or the plurality of tool components (see fig. 1) and wherein all of the force actuators are activated via the control circuit such that the respective actual values correspond to the respective desired values from the forming simulation (col. 6, lns. 10-30, the reproducing means activates the force actuators in a forming process in accordance with the desired values of a particular die set for which desired values have been stored).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kirii-073, in view of Emrich, and further in view of Kirii et al. (US 5,450,756 A).
Regarding claim 5, which depends on claim 4: Kirii-073 is silent regarding the pressure pin (24, fig. 6) is a lower air pin.
However, Kirii-756 teaches a method of operating a press; the press comprising a pressure pin (32, fig. 1), wherein the pressure pin is a lower air pin (col. 22, lns. 28-29). Thus, 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the hydraulic pins of Kirii-073 with air pins, as taught by Kirii-756, since the substitution results in the predictable use of a known and equivalent pin (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kirii-073, in view of Emrich, and further in view of Kuwayama et al. (US 2011/0192232 A1).
Regarding claim 8, which depends on claim 1: Kirii-073 is silent regarding during the forming simulation, a desired value force profile over an entire duration of a simulated forming process is determined.
However, Kuwayama teaches a method of operating a forming press comprising carrying out a forming simulation by an acquisition unit (101) which takes into consideration an elastic behavior of the plurality of press components (2, 4, 7, fig. 1) (see ¶ [0050]); and during the forming simulation, a desired value force profile over an entire duration of a simulated forming process is determined (¶ [0097]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirii-073 such that during the forming simulation, a desired value force profile over an entire duration of a simulated forming process is determined, as taught by Kuwayama. One of ordinary skill in the art would have been motivated to make this modification because if the force profile for the entire duration of the 
Regarding claim 9, which depends on claim 1: Kirii-073 is silent regarding control by the control circuit takes place during an entire duration of the forming process.
However, Kuwayama teaches control by the control circuit takes place during an entire duration of the forming process (¶ [0196]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirii-073 such that control by the control circuit takes place during an entire duration of the forming process, as taught by Kuwayama, thereby automating the entire forming process, which increases time efficiency of the forming process.
Regarding claim 11, which depends on claim 1: Kirii-073 is silent regarding during the forming simulation, a mass inertia and/or a speed of the plurality of press components and/or the plurality of tool components moving during the forming process are taken into consideration.
However, Kuwayama teaches that the acquisition unit (104) that performs the simulation (“acquisition step”) takes speed into account because speed is essential as the production condition is that also the strain possibly produced in the target die to be measured varies in association with changes in the sliding speed (¶ [0101]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirii-073 to take speed into consideration because it is an essential production condition, as taught by Kuwayama.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445. The examiner can normally be reached Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        /JESSICA CAHILL/Primary Examiner, Art Unit 3753